Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
 

	Claim Status
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation “the identified disconnected client” in line 3. There is insufficient antecedent basis for this limitation in the claim, as claim 8 depends on claim 1, and not claim 7, which contains reference to an identified disconnected client. Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (Pub. No.: US 2011/0302617) in view of Bachmutsky et al. (Pub. No.: US 2017/0272792) and Naik Raikar et al. (Pub. No.: US 2016/0173935).
Regarding claim 1, Greenfield discloses a method executed by a server, that communicates with a client via a network, the method comprising: establishing a data communication link between the server and the client via the network to support a streaming session that streams audio/video (A/V) data from the server to the client (Fig. 4, element 404, para. [0069]); continually processing AV data by the server for streaming in the streaming session by keeping the streaming session in an active state, wherein the processing is performed by a processing engine of the server (Fig. 4, element 404, para. [0069]); in response to an event causing the client to exit during execution of the streaming session (Fig. 4, element 406, para. [0070]), the server maintaining the streaming session in the active state for a defined period after the client has exited (Fig. 4, element 408, para. [0071]), wherein the transcode engine continues to process the AV data for the defined period after the client has exited without transmitting the AV data in the streaming session (Fig. 4, element 410, para. [0072]); upon receiving a request by the client to reconnect to the server, identifying by the server that the request for reconnection corresponds to an exited client that recently exited from the streaming session that remains in the active state; and relinking the client seamlessly to the same streaming session which continues to be kept in the active state thereby enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set forth at block 1308 (para. [0067]; see also figure 13, elements 1302-1308),” which teaches both that set-top boxes can stream content to client devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield to allow for a set-top box to stream content to a client. This would have produced predictable and desirable results, in that it would allow for a more localized streaming of content.
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data and without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. However, in analogous art, Naik Raikar discloses that in an “embodiment, the multi-session transcoder 120 may continue to transcode the non-selected channels such that when the user tries to switch to one of the other channels the place-shifting device 100 can immediately start transmitting the new channel data. This embodiment avoids the need for a complete reset of place-shifting device 100 on a channel change which reduces the time needed to begin transmitting the newly selected channel (para. [0033]),” which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent or lessen potential future delays when said transcoded information is requested. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield and Bachmutsky to allow for continually transcoding data for streaming in the streaming session, as well as enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data and without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. This would have produced predictable and desirable results, in that it would allow for less lag time in the reconnection.
Regarding claim 2, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses further comprising: in response to another client establishing a data communication link between the STB and requesting connection to the streaming session, treating another client as a new client, and not relinking the another client to streaming session associated with a previous client (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 3, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses further comprising: establishing an initial data communication link between a previous client and the STB; and receiving the streaming data by the client in the streaming session by eliminating a step of having to restart a transcode engine for resumption of streaming data by STB in the streaming session (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 4, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 3, wherein linking of the streaming session is executed eliminating any latency caused by having to restart the transcode engine wherein the latency due to not having to restart the transcode engine is reduced by up to 2 seconds (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by up to 2 seconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow for such a reduction in latency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).
Regarding claim 5, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses wherein an establishing step establishes a wireless data communication link between the STB and the client for the streaming session (Greenfield, paras. [0024] and [0025]).
Regarding claim 6, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses wherein the STB is configured to wirelessly receive identifier data of the client to determine whether to reconnect an executing streaming session based on client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 7, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses further comprising: in response to an event causing the client to disconnect during the executing of the streaming session, configuring the STB in a manner to not automatically clean an executing streaming session, and to create a new streaming session for connecting to an identified disconnected client (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 8, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses further comprising: in response to a disconnect period exceeding a defined time for not transmitting the AV data by the STB, treating the identified disconnected client as a new client, and restarting the transcoding engine for streaming data to the disconnected client (Greenfield, Fig. 5, element 518, paras. [0085]-[0087]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 9, Greenfield discloses a system operating as a server to communicate with a client via a network, the system comprising: an interface to the network; a processor (Fig. 1, elements 122a – 122m, para. [0026]); and a non-transitory memory coupled with the processor, wherein the non-transitory memory is configured to store computer readable instructions that, when executed by the processor, cause the server to perform an automated process that comprises: establishing a data communication link between the server and the client via the network to support a streaming session that streams audio/video (AV) data from the server to the client (Fig. 4, element 404, para. [0069]); continually processing AV data by the server for streaming in the streaming session by keeping the streaming session in an active state, wherein the processing is performed by a processing engine of the server (Fig. 4, element 404, para. [0069]); in response to an event causing the client to exit during execution of the streaming session (Fig. 4, element 406, para. [0070]), the server maintaining the streaming session in the active state for a defined period after the client has exited (Fig. 4, element 408, para. [0071]), wherein the transcode engine continues to transcode the AV data for the defined period after the client has exited without transmitting the AV data in the streaming session (Fig. 4, element 410, para. [0072]); upon receiving a request by the client to reconnect to the server, identifying by the server that the request for reconnection corresponds to an exited client that recently exited from the streaming session that remains in the active state; and relinking the client seamlessly to the same streaming session which continues to be kept in the active state thereby enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set forth at block 1308 (para. [0067]; see also figure 13, elements 1302-1308),” which teaches both that set-top boxes can stream content to client devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield to allow for a set-top box to stream content to a client. This would have produced predictable and desirable results, in that it would allow for a more localized streaming of content.
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor linking the client seamlessly to the streaming session which the client exited without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. However, in analogous art, Naik Raikar discloses that in an “embodiment, the multi-session transcoder 120 may continue to transcode the non-selected channels such that when the user tries to switch to one of the other channels the place-shifting device 100 can immediately start transmitting the new channel data. This embodiment avoids the need for a complete reset of place-shifting device 100 on a channel change which reduces the time needed to begin transmitting the newly selected channel (para. [0033]),” which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent or lessen potential future delays when said transcoded information is requested. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield and Bachmutsky to allow for linking the client seamlessly to the streaming session which the client exited without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. This would have produced predictable and desirable results, in that it would allow for less lag time in the reconnection.
Regarding claim 10, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 9, and further discloses further comprising: the STB configured to: in response to another client establishing a data communication link between the STB, treat another client as a new client and not linking the prior streamed session to another client by the STB (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 11, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 10, and further discloses further comprising: the STB configured to: establish an initial data communication link between a previous client and the STB; and receive the streamed data by the client without a restart of a transcoding engine of the STB again (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9.).
Regarding claim 12, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 10, and further discloses wherein a latency by not restarting the transcoding engine, is reduced by up to 2 seconds, which is caused by the latency of a transcoding engine restart (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by up to 2 seconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow for such a reduction in latency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).
Regarding claim 13, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 10, and further discloses further comprising: the STB is configured to: receive identifier data of the client to determine whether to reconnect the prior executing streaming session based on the client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 14, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 10, and further discloses further comprising: the STB configured to: in response to an event causing the client to disconnect during the executing of the streaming session, configuring the STB in a manner to not automatically clean an executing streaming session, and to create a new streaming session for connecting to the disconnected client (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 15, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 10, and further discloses further comprising: the STB configured to: in response to a disconnect period that exceeds a defined time to not forward the AV data, treat an identified disconnected client that attempts a reconnect as a new client and restart a transcode engine to stream data to the disconnected client wherein in the restart results in a delay in the reconnect of the disconnected client (Greenfield, Fig. 5, element 518, paras. [0085]-[0087]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9.).
Regarding claim 16, Greenfield discloses a non-transitory computer program product tangibly embodied in a computer-readable storage device that stores a set of instructions that when executed by a processor perform a method to execute a quick reconnect to stream data from a server to a client via a network, the method comprising: establishing a data communication link between the server and the client via the network to support a streaming session that streams audio/video (AV) data from the server to the client (Fig. 4, element 404, para. [0069]); continually processing AV data by the server for streaming in the streaming session by keeping the streaming session in an active state, wherein the processing is performed by a processing engine of the server (Fig. 4, element 404, para. [0069]); in response to an event causing the client to exit during execution of the streaming session (Fig. 4, element 406, para. [0070]), the server maintaining the streaming session in the active state for a defined period after the client has exited (Fig. 4, element 408, para. [0071]), wherein the transcode engine continues to transcode the AV data for the defined period after the client has exited without transmitting the AV data in the streaming session (Fig. 4, element 410, para. [0072]); upon receiving a request by the client to reconnect to the server, identifying by the server that the request for reconnection corresponds to an exited client that recently exited from the streaming session that remains in the active state; and relinking the client seamlessly to the same streaming session which continues to be kept in the active state thereby enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set forth at block 1308 (para. [0067]; see also figure 13, elements 1302-1308),” which teaches both that set-top boxes can stream content to client devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield to allow for a set-top box to stream content to a client. This would have produced predictable and desirable results, in that it would allow for a more localized streaming of content.
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor linking the client seamlessly to the streaming session which the client exited without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. However, in analogous art, Naik Raikar discloses that in an “embodiment, the multi-session transcoder 120 may continue to transcode the non-selected channels such that when the user tries to switch to one of the other channels the place-shifting device 100 can immediately start transmitting the new channel data. This embodiment avoids the need for a complete reset of place-shifting device 100 on a channel change which reduces the time needed to begin transmitting the newly selected channel (para. [0033]),” which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent or lessen potential future delays when said transcoded information is requested. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield and Bachmutsky to allow for linking the client seamlessly to the streaming session which the client exited without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. This would have produced predictable and desirable results, in that it would allow for less lag time in the reconnection.
Regarding claim 17, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 16, and further discloses wherein the method further comprises: in response to another client establishing a data communication link between the STB, treating another client as a new client, and not linking the prior executing streaming session to another client by the STB (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 18, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 17, and further discloses wherein the method further comprises: establishing an initial data communication link between a previous client and the STB; and receiving the streaming data by the client without restarting a transcoding engine of the STB again (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 16.).
Regarding claim 19, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 18, and further discloses wherein linking of the streaming session is executed eliminating any latency caused by having to restart the transcode engine wherein the latency due to not having to restart a transcode engine is reduced by up to 2 seconds (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 16. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by up to 2 seconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow for such a reduction in latency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).
Regarding claim 20, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 16, and further discloses wherein an establishing step establishes a wireless data communication link between the STB and the client for the streaming session, and wherein the STB is configured to wirelessly receive identifier data of the client to determine whether to reconnect the executing streaming session based on client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (Pub. No.: US 2011/0302617) in view of Bachmutsky et al. (Pub. No.: US 2017/0272792) and Lee et al. (Pub. No.: US 2006/0265384).
Regarding claim 1, Greenfield discloses a method executed by a server, that communicates with a client via a network, the method comprising: establishing a data communication link between the server and the client via the network to support a streaming session that streams audio/video (A/V) data from the server to the client (Fig. 4, element 404, para. [0069]); continually processing AV data by the server for streaming in the streaming session by keeping the streaming session in an active state, wherein the processing is performed by a processing engine of the server (Fig. 4, element 404, para. [0069]); in response to an event causing the client to exit during execution of the streaming session (Fig. 4, element 406, para. [0070]), the server maintaining the streaming session in the active state for a defined period after the client has exited (Fig. 4, element 408, para. [0071]), wherein the transcode engine continues to process the AV data for the defined period after the client has exited without transmitting the AV data in the streaming session (Fig. 4, element 410, para. [0072]); upon receiving a request by the client to reconnect to the server, identifying by the server that the request for reconnection corresponds to an exited client that recently exited from the streaming session that remains in the active state; and relinking the client seamlessly to the same streaming session which continues to be kept in the active state thereby enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set forth at block 1308 (para. [0067]; see also figure 13, elements 1302-1308),” which teaches both that set-top boxes can stream content to client devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield to allow for a set-top box to stream content to a client. This would have produced predictable and desirable results, in that it would allow for a more localized streaming of content.
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data and without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. However, in analogous art, Lee discloses that “[t]here is also a need for a transcoding process that obviates restarting the transcoding process all over again from the beginning if the portable computing device is disconnected from the host computing device in the middle of the transcoding process and is then reconnected (para. [0007]),” wherein the system will transcode media data files according to device parameters of a portable computing device, regardless of a connection between devices (Fig. 2, element 208, paras. [0030]-[0035]), which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent or lessen potential future delays when said transcoded information is requested. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield and Bachmutsky to allow for continually transcoding data for streaming in the streaming session, as well as enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data and without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. This would have produced predictable and desirable results, in that it would allow for less lag time in the reconnection.
Regarding claim 2, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses further comprising: in response to another client establishing a data communication link between the STB and requesting connection to the streaming session, treating another client as a new client, and not relinking the another client to streaming session associated with a previous client (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 3, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses further comprising: establishing an initial data communication link between a previous client and the STB; and receiving the streaming data by the client in the streaming session by eliminating a step of having to restart a transcode engine for resumption of streaming data by STB in the streaming session (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 4, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 3, wherein linking of the streaming session is executed eliminating any latency caused by having to restart the transcode engine wherein the latency due to not having to restart the transcode engine is reduced by up to 2 seconds (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by up to 2 seconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow for such a reduction in latency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).
Regarding claim 5, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses wherein an establishing step establishes a wireless data communication link between the STB and the client for the streaming session (Greenfield, paras. [0024] and [0025]).
Regarding claim 6, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses wherein the STB is configured to wirelessly receive identifier data of the client to determine whether to reconnect an executing streaming session based on client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 7, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses further comprising: in response to an event causing the client to disconnect during the executing of the streaming session, configuring the STB in a manner to not automatically clean an executing streaming session, and to create a new streaming session for connecting to an identified disconnected client (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 8, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses further comprising: in response to a disconnect period exceeding a defined time for not transmitting the AV data by the STB, treating the identified disconnected client as a new client, and restarting the transcoding engine for streaming data to the disconnected client (Greenfield, Fig. 5, element 518, paras. [0085]-[0087]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 9, Greenfield discloses a system operating as a server to communicate with a client via a network, the system comprising: an interface to the network; a processor (Fig. 1, elements 122a – 122m, para. [0026]); and a non-transitory memory coupled with the processor, wherein the non-transitory memory is configured to store computer readable instructions that, when executed by the processor, cause the server to perform an automated process that comprises: establishing a data communication link between the server and the client via the network to support a streaming session that streams audio/video (AV) data from the server to the client (Fig. 4, element 404, para. [0069]); continually processing AV data by the server for streaming in the streaming session by keeping the streaming session in an active state, wherein the processing is performed by a processing engine of the server (Fig. 4, element 404, para. [0069]); in response to an event causing the client to exit during execution of the streaming session (Fig. 4, element 406, para. [0070]), the server maintaining the streaming session in the active state for a defined period after the client has exited (Fig. 4, element 408, para. [0071]), wherein the transcode engine continues to transcode the AV data for the defined period after the client has exited without transmitting the AV data in the streaming session (Fig. 4, element 410, para. [0072]); upon receiving a request by the client to reconnect to the server, identifying by the server that the request for reconnection corresponds to an exited client that recently exited from the streaming session that remains in the active state; and relinking the client seamlessly to the same streaming session which continues to be kept in the active state thereby enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set forth at block 1308 (para. [0067]; see also figure 13, elements 1302-1308),” which teaches both that set-top boxes can stream content to client devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield to allow for a set-top box to stream content to a client. This would have produced predictable and desirable results, in that it would allow for a more localized streaming of content.
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor linking the client seamlessly to the streaming session which the client exited without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. However, in analogous art, Lee discloses that “[t]here is also a need for a transcoding process that obviates restarting the transcoding process all over again from the beginning if the portable computing device is disconnected from the host computing device in the middle of the transcoding process and is then reconnected (para. [0007]),” wherein the system will transcode media data files according to device parameters of a portable computing device, regardless of a connection between devices (Fig. 2, element 208, paras. [0030]-[0035]), which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent or lessen potential future delays when said transcoded information is requested. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield and Bachmutsky to allow for linking the client seamlessly to the streaming session which the client exited without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. This would have produced predictable and desirable results, in that it would allow for less lag time in the reconnection.
Regarding claim 10, the combination of Greenfield, Bachmutsky and Lee discloses the system of claim 9, and further discloses further comprising: the STB configured to: in response to another client establishing a data communication link between the STB, treat another client as a new client and not linking the prior streamed session to another client by the STB (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 11, the combination of Greenfield, Bachmutsky and Lee discloses the system of claim 10, and further discloses further comprising: the STB configured to: establish an initial data communication link between a previous client and the STB; and receive the streamed data by the client without a restart of a transcoding engine of the STB again (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9.).
Regarding claim 12, the combination of Greenfield, Bachmutsky and Lee discloses the system of claim 10, and further discloses wherein a latency by not restarting the transcoding engine, is reduced by up to 2 seconds, which is caused by the latency of a transcoding engine restart (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by up to 2 seconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow for such a reduction in latency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).
Regarding claim 13, the combination of Greenfield, Bachmutsky and Lee discloses the system of claim 10, and further discloses further comprising: the STB is configured to: receive identifier data of the client to determine whether to reconnect the prior executing streaming session based on the client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 14, the combination of Greenfield, Bachmutsky and Lee discloses the system of claim 10, and further discloses further comprising: the STB configured to: in response to an event causing the client to disconnect during the executing of the streaming session, configuring the STB in a manner to not automatically clean an executing streaming session, and to create a new streaming session for connecting to the disconnected client (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 15, the combination of Greenfield, Bachmutsky and Lee discloses the system of claim 10, and further discloses further comprising: the STB configured to: in response to a disconnect period that exceeds a defined time to not forward the AV data, treat an identified disconnected client that attempts a reconnect as a new client and restart a transcode engine to stream data to the disconnected client wherein in the restart results in a delay in the reconnect of the disconnected client (Greenfield, Fig. 5, element 518, paras. [0085]-[0087]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9.).
Regarding claim 16, Greenfield discloses a non-transitory computer program product tangibly embodied in a computer-readable storage device that stores a set of instructions that when executed by a processor perform a method to execute a quick reconnect to stream data from a server to a client via a network, the method comprising: establishing a data communication link between the server and the client via the network to support a streaming session that streams audio/video (AV) data from the server to the client (Fig. 4, element 404, para. [0069]); continually processing AV data by the server for streaming in the streaming session by keeping the streaming session in an active state, wherein the processing is performed by a processing engine of the server (Fig. 4, element 404, para. [0069]); in response to an event causing the client to exit during execution of the streaming session (Fig. 4, element 406, para. [0070]), the server maintaining the streaming session in the active state for a defined period after the client has exited (Fig. 4, element 408, para. [0071]), wherein the transcode engine continues to transcode the AV data for the defined period after the client has exited without transmitting the AV data in the streaming session (Fig. 4, element 410, para. [0072]); upon receiving a request by the client to reconnect to the server, identifying by the server that the request for reconnection corresponds to an exited client that recently exited from the streaming session that remains in the active state; and relinking the client seamlessly to the same streaming session which continues to be kept in the active state thereby enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set forth at block 1308 (para. [0067]; see also figure 13, elements 1302-1308),” which teaches both that set-top boxes can stream content to client devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield to allow for a set-top box to stream content to a client. This would have produced predictable and desirable results, in that it would allow for a more localized streaming of content.
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor linking the client seamlessly to the streaming session which the client exited without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. However, in analogous art, Lee discloses that “[t]here is also a need for a transcoding process that obviates restarting the transcoding process all over again from the beginning if the portable computing device is disconnected from the host computing device in the middle of the transcoding process and is then reconnected (para. [0007]),” wherein the system will transcode media data files according to device parameters of a portable computing device, regardless of a connection between devices (Fig. 2, element 208, paras. [0030]-[0035]), which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent or lessen potential future delays when said transcoded information is requested. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield and Bachmutsky to allow for linking the client seamlessly to the streaming session which the client exited without causing a restart of the transcode engine that remains in the same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, wherein the STB forwards transcoded AV data which has been transcoded but not yet forwarded to the client after relinking in a manner that accounts for the disconnect time of the client. This would have produced predictable and desirable results, in that it would allow for less lag time in the reconnection.
Regarding claim 17, the combination of Greenfield, Bachmutsky and Lee discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 16, and further discloses wherein the method further comprises: in response to another client establishing a data communication link between the STB, treating another client as a new client, and not linking the prior executing streaming session to another client by the STB (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 18, the combination of Greenfield, Bachmutsky and Lee discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 17, and further discloses wherein the method further comprises: establishing an initial data communication link between a previous client and the STB; and receiving the streaming data by the client without restarting a transcoding engine of the STB again (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 16.).
Regarding claim 19, the combination of Greenfield, Bachmutsky and Lee discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 18, and further discloses wherein linking of the streaming session is executed eliminating any latency caused by having to restart the transcode engine wherein the latency due to not having to restart a transcode engine is reduced by up to 2 seconds (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 16. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by up to 2 seconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow for such a reduction in latency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).
Regarding claim 20, the combination of Greenfield, Bachmutsky and Lee discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 16, and further discloses wherein an establishing step establishes a wireless data communication link between the STB and the client for the streaming session, and wherein the STB is configured to wirelessly receive identifier data of the client to determine whether to reconnect the executing streaming session based on client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).


Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered, but they are not persuasive.
Regarding Applicant’s arguments on pages 11-13:
We appreciate that the Examiner has withdrawn the previous rejections citing the Section 103 combination of Greenfield (US Pat. Pub. 2011/0302617), Bachmutsky (US Pat. Pub. 2017/0272792) and Iwami (US Pat. Pub. 2017/0332210). The latest Office Action requests clarification of the differences between our claims and the Section 103 combination of Greenfield and Bachmutsky with a different reference, US Patent Publication No. 2016/0173935 ("Naik Raikar"). 
We respectfully traverse the rejections because even if all of the references were combined with each other, the result would still fail to teach (or fairly suggest) the full extent of our current claim language, particularly after entry of the foregoing amendments. 
Indeed, the Office Action acknowledges (at page 7) that the combination of 
Greenfield and Bachmutsky lacks a large portion of our prior claim language relating to transcoding through a disconnect period, particularly with regard to enabling relinking and reconnecting to the same streaming session after a disconnect:
It could be argued that the combination of Greenfield and Bachmutsky docs not explicitly disclose continually transcoding data for streaming in the streaming session, nor enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data in the session by causing restarting of a transcode engine that remains in a same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, and by relying on the STB transcoded AV data which has been but not forwarded to the client for a time period to maintain the streaming session in the active state for the defined period wherein the STB is enabled to perform the action of a seamlessly reconnect of relinking to the exited client that had been momentarily prior connected in the streaming session, to reconnect the exited client in a same streaming session in an ongoing manner without having to restart the transcoding engine wherein the restarting of the transcoding engine would of caused an interrupt in the streaming of the streaming session that was ongoing up until an end of the defined period thereby by not causing the restart of the transcoding engine and enabling the STB to relink to the streaming session in a manner that accounts for a period of disconnect time of the 
Only the Naik Raikar reference is cited against all of these features of our claims. But the Naik Raikar reference, which is commonly assigned with this application, does not consider any of these features. Naik Raiker relates to a streaming system wherein multiple media streams are simultaneously provided to the client device (see, e.g., Abstract and paragraph o010) during regular media streaming/placeshifting. This allows for very quick channel changes because the new channel selected by the viewer is already being delivered to the device in a second stream, thereby pre-emptively providing the stream for immediate access. Naik Raikar is not, however, concerned with reconnecting to a disconnected media session, as recited in our claims. Naik Raikar certainly does not consider the level of detail that is recited in our claims. 
The only portion of Naik Raikar that the Office Action cites with any particularity is paragraph 0033, which is reproduced below in its entirety for convenience. Note that this language does not address reconnecting a disconnected media session at all:
[0033] Accordingly, because the multi-session transcoder 120 transmits multiple channels to the client device 150 as soon as the client device 150 connects to the place-shifting device 100, a user can begin watching any of the received channels without any further processing requests to the place- shifting device 100. Furthermore, because the place-shifting device 100 transmits multiple channels to the client device 150, a user of the client device 150 can switch between any of the received channels without any delay. In contrast, current place-shifting devices require a command to be sent back to the place-shifting device every time the user selects an initial channel to watch or changes a channel. By utilizing the multi- session transcoder 120 to transmit multiple channels, includ- ing the most likely channels that the user will want to watch, the time between when a user launches the place-shifting application and the time the user can start watching a desired channel can be reduced. In one embodiment, for example, all of the transcoded channels may be transmitted to the client device 150 during the user's session. However, in another embodiment, the place-shifting device may stop transmitting non-selected channels to the client device 150 in order to reduce bandwidth consumption. In this embodiment, the multi-session transcoder 120 may continue to transcode the non-selected channels such that when the user tries to switch to one of the other channels the place-shifting device 100 can immediately start transmitting the new channel data. This embodiment avoids the need for a complete reset of place- shifting device 100 on a channel change which reduces the time needed to begin transmitting the newly selected channel. 
To the contrary, this language clearly relates to "transmit[ting] multiple 
channels to the client device" (see line 2 above). The entire paragraph relates to the simultaneous streaming of several channels to permit rapid switching between the channels without delay. But there is no mention whatsoever of recovering from a 
disconnection, as recited in our claim. 
Even if Naik Raikar were combined with Greenfield and Buchmutsky, then, the result would still fall well short of our current claim language. We respectfully request reconsideration of the Section 103 rejections that are set forth in the Office Action.

Examiner’s response:
Applicant states that “Naik Raikar is not, however, concerned with reconnecting to a disconnected media session, as recited in our claims.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). That is, Naik Raikar need not disclose the concept of reconnecting to a disconnected media session, as Greenfield has already done so.
Further, Applicant states that “[o]nly the Naik Raikar reference is cited against all of these features of our claims.” This is untrue, as Examiner has previously presented, and maintains, a redundant rejection in view of Greenfield, Bachmutsky and Lee. As Applicant has not addressed any purported deficiencies with this second rejection of the claims, Examiner also maintains this redundant rejection.


Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 20, 2022